                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:97-CR-94-6H




MICHAEL SCOTT MCRAE,                 )
                                     )
       Petitioner,                   )
                                     )
                                     )
       v.                            )                  ORDER
                                     )
                                     )
UNITED STATES OF AMERICA,            )
                                     )
       Respondent.                   )



       This matter is before the court on another round of motions

and letters that petitioner has filed with this court seeking

various types of relief from his judgment.              A review of these

motions reveals that all the motions seek to have petitioner’s

sentence reduced and/or vacated for various reasons, including

drug    quantity     issues,    alleged    jurisdictional       errors   and

ineffective assistance of counsel.


       The court has reviewed these motions and letters and once

again finds that these matters have already been considered and

rejected or could have been raised on direct appeal and cannot now

be asserted in collateral proceedings.         Stone v. Powell, 428 U.S.

465, 477 (1976).



                                      1

         Case 5:97-cr-00094-H Document 672 Filed 12/14/20 Page 1 of 2
     To the extent any of the claims could be construed as raising

issues that are not procedurally defaulted, such claims need to be

raised, if at all, in a motion to vacate pursuant to 28 U.S.C.

§ 2255.     Because petitioner has already filed a § 2255 motion, he

is barred from bringing another § 2255 motion in this court absent

certification by a panel of the Fourth Circuit Court of Appeals in

accordance with 28 U.S.C. § 2255(h).             Furthermore, defendant’s

sentence was reduced under the First Step act by order filed

October 31, 2019 [DE #667] and he was released from the Bureau of

Prisons on November 8, 2019.


     For the foregoing reasons, petitioner’s motions [DE #602,

#617, #618, #641, #645, #649, #651, #654] are denied or deemed

moot by the ruling at DE #667.


     This 14th day of December 2020.




                               __________________________________
                               Malcolm J. Howard
                               Senior United States District Judge

At Greenville, NC
#26




                                       2

          Case 5:97-cr-00094-H Document 672 Filed 12/14/20 Page 2 of 2
